Abatement Order filed July 16, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00791-CR
                                  ____________

                  ADAN GARCIA VILLANUEVA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1376258

                           ABATEMENT ORDER

      Appellant appeals his conviction for aggravated assault of a family member.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree with appellate
counsel’s conclusion that there are no arguable issues for appeal. See Anders, 386
U.S. at 744. By way of example, and without limitation, the trial court amended the
jury charge after the jury began deliberation. Amendment of the jury charge after
deliberation begins is sometimes but not always error. Compare Moore v. State,
828 S.W.2d 920, 921-23 (Tex. App.—Houston [1st Dist.] 1993, pet. ref’d) (error)
with Williams v. State, No. 14-14-13-00149-CR, __ S.W.3d __, 2014 WL 6677886,
*7-8 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d) (no error).

      Accordingly, the case is abated and remanded to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing that appointment filed with the clerk of this court within thirty (30) days
of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.